ON. MOTION FOR REHEARING.
PER CURIAM.
— The points passed upon in this case have not been otherwise decided by the St. Louis Court of Appeals in Sommer v. Bank, 108 Mo. App. 490, as suggested by defendant. Inference from remarks of the court outside the points of decision should not be drawn against express decisions of the Supreme Court. The decision was that no objection could be taken to the foreign administrator’s capacity to sue, since it had been waived by a failure to demur.
The last cases re-announcing the rule stated in the opinion, the first of which was therein cited, are those of Richardson v. Busch, 198 Mo. 174, 184, 185, 187, and De La Vergne v. Richardson, 198 Mo. 189. Unless we are to put ourselves in conflict with those cases, as well as the others cited in the opinion, we must deny the motion.